Citation Nr: 1140917	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  06-34 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder, to include peptic (duodenal) ulcer with gastrointestinal (GI) complaints.  


REPRESENTATION

Appellant represented by:	Paul A. Epstein, Attorney


WITNESS AT HEARING ON APPEAL

The appellant 


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The appellant had service in the National Guard and Reserve, including active duty for training from April 1960 to October 1960. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The Board previously remanded the matter in November 2009.  

The appellant testified before the undersigned Acting Veterans Law Judge in a videoconference hearing from the RO in September 2010.  A transcript of the hearing has been associated with the claims file.  

During the Board hearing, the appellant submitted additional evidence in support of his appeal.  Because he waived initial RO jurisdiction of this evidence, the Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. §§ 20.800; 20.1304.

The appellant has broadly described the scope of his claim.  Thus, the scope of his claim is found to reasonably encompass any gastrointestinal disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-88 (2009).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant when further action is required.


REMAND

The appellant contends that he developed a gastrointestinal disorder during National Guard service.  

His service records unequivocally establish that he had active duty for training from April 10, 1960, to October 9, 1960.  

Active Duty for Training (ADT) is defined as full-time duty in the Armed Forces performed by Reserves for training purposes.  38 U.S.C.A. § 101(22).  Service connection may be granted for injury or disease incurred while on ACDUTRA.  38 U.S.C.A. § 101(24).  Inactive Duty for Training (IADT), by comparison, is defined as other than full-time training performed by Reserves.  38 U.S.C.A. § 101(23).  Service connection may be granted for injuries incurred while on IADT, but not for disease.  38 U.S.C.A. § 101(24).  Service connection on a presumptive basis is also not warranted for periods of activity duty for training and inactive duty for training.  Smith v. Shinseki, 24 Vet. App. 40 (2010).

Furthermore, the presumption of sound condition does not apply if an entrance examination was not performed prior to a period of ADT or IADT.  "In the absence of such an [entrance] examination, there is no basis from which to determine whether the claimant was in sound condition upon entry into that period of service on which the claim is based."  Moreover, the presumption of aggravation is not applicable to a claimant seeking service connection "based on a period of activity duty for training" or inactive duty for training.  Service connection will only be warranted if the evidence shows "both that a worsening of the condition occurred during the period of active duty for training and that the worsening was caused by the period of active duty for training."  Smith v. Shinseki, 24 Vet. App. 40 (2010).

In the context of periods of ADT and IADT, the term "'aggravated" requires that a disorder have undergone a permanent increase in disability beyond the natural progress of that disease or injury.  The claimant, rather than VA, bears the burden of proof in establishing both that (1) "the preexisting disability worsened in service" and (2) "that such worsening was beyond the natural progression of the disease."  The presumption of aggravation does not apply, but "the benefit of the doubt standard applies to the question of veteran status."  Donnellan v. Shinseki, 24 Vet. App. 167, 174-75, (2010).

In the present case, the appellant maintains that he first developed GI symptoms during his initial period of ADT.  For example, he wrote in a May 2003 testimonial statement that he was excused from any field or bivouac exercises during that period of ADT due to his GI symptoms, so he spent his time working in a supply room and was treated at the Ft. Dix dispensary.  

The Board notes that the appellant underwent a physical examination on April 11, 1960, at which time he was found qualified for service, although an E2 profile was assigned for a distance vision problem.  The service treatment record (STR) contains two different Reports of Medical History completed on April 11, 1960.  In one copy, the appellant denied all pertinent symptoms.  In the second, he endorsed a history of frequent indigestion; the examiner noted "NSA."  There is also a Health Record - Abstract of Service, which lists treatment at Ft. Dix dispensary.  

However, the appellant underwent a physical examination on October 7, 1960, upon release from this initial period of ADT.  Clinical evaluation at that time was noted as "essentially negative," and the appellant denied a history of frequent indigestion; stomach, liver or intestinal trouble; piles or rectal disease; and all other pertinent symptoms.  He handwrote that his present health was "good."  

Thus, the contemporaneous records, which include the appellant's own statements, specifically show that he had no GI symptoms or complaints during his initial period of ADT. 

The appellant submitted an April 2005 buddy statement from a friend, whose initials are CC.  The friend wrote that he and the appellant served together in the National Guard in 1960, including when they were sent to Ft. Dix.  He recalled that the appellant became sick with severe stomach problems after two months of field training.  He was excluded from field activity and other training due to his stomach problems.

Although this statement tends to support the appellant's account of his history, the Board notes that this same buddy wrote an earlier statement, in February 2003.  At that time, he did not identify himself as a Veteran who had served with the appellant.  Rather, he wrote that he was a lifelong friend of the appellant's.  He also wrote that the appellant came to live with him in early 1963 in California.  He remembered the appellant being on a constant diet of baby food and mild products due to abdominal distress during that time.   

The Board notes that the appellant himself wrote a May 2003 testimonial statement in which he identified CC as a boyhood friend with whom he went to live in California after his initial period of ADT.  

In comparing the April 2005 statement from CC with his earlier February 2003 statement, along with the appellant's May 2003 statement, the Board notes an apparent conflict, which calls into question the credibility of the April 2005 buddy statement.  

A separate buddy statement, which is undated, was signed by a friend who wrote that he knew the appellant before and after his period of ADT.  He found the appellant to be not the same after his 6-month duty; the appellant constantly complained of stomach pain and diarrhea.  The Board notes that this statement does not directly support the appellant's claim, as this friend did not serve with the appellant during his period of ADT from April to October 1960.  Further, although he indicated that he knew the appellant upon his return, he did not identify the time interval involved.  

Thus, the objective evidence currently of record does not support the appellant's present assertions indicating that his symptomatology started during his initial period of active duty.  

Consequently, the remaining issues in the case become whether a GI disorder either (a) had its onset during a subsequent period of ADT or (b) preexisted a subsequent period of ADT and underwent a worsening caused by the period of active duty for training where the worsening was beyond the natural progression of the disease.  See Smith, 24 Vet. App. 40; Donnellan, 24 Vet. App. at 174-75.

In this regard, the STR contains some evidence supporting the claim.  However, the dates of the Veteran's subsequently periods of ADT, if any, are unclear.  

In particular, the STR includes a January 1963 letter from a private physician, Dr. Chandler, who noted that X-ray findings showed active duodenal ulcer and gastritis.  

The STR then includes a July 1963 form, Causes for Medical Unfitness for Further Military Service, which is handwritten and nearly illegible.  It appears to indicate that the appellant had duodenal ulcer by October 1962 X-rays, on diet since with slight recurrent symptoms.  

In October 1963, Dr. Chandler wrote a second letter noting that the appellant was under his care for treatment of peptic ulcer.  He also noted that although recent X-rays had not been taken, the appellant was still intermittently symptomatic.  Dr. Chandler specified that the appellant's original diagnosis was made in October 1962 because of gastric pain; his recurrent symptoms were mild to moderate.  Further, according to Dr. Chandler, an October 1962 X-ray report showed unremarkable esophagus and stomach except for an abnormal amount of retained gastric secretions and small ulcer crater on the greater curve of the duodenal cap; the remaining small bowel through the mid ileum was unremarkable; the X-ray diagnosis was active duodenal ulcer and gastritis.  Finally, according to Dr. Chandler, there was no evidence of recent perforation or bleeding; the appellant was impaired in mild degree for full activity. 

The October 1963 letter from Dr. Chandler also includes a notation from the service department.  It indicates that the appellant was found physically disqualified for service due to this letter with reexamination required in March 1964.  Consistent with this notation, the service department issued a Request for Evaluation in November 14, 1963, which shows that the appellant was found to be temporarily medically disqualified for retention in the Reserve.  It was requested that he undergo a reexamination in March 1964, including recent report of X-rays regarding peptic ulcer.  

Accordingly, he underwent a Reserve retention examination in April 1964.  Physical examination of the abdomen was at that time "normal," and chest X-rays showed normal heart and lungs.  The appellant's history was noted to include peptic (duodenal) ulcer, November 1962, promptly healed and asymptomatic since.  The summary of defects included a notation of peptic (duodenal) ulcer, healed.  The appellant was found qualified for retention pending E-2R remedial.  There were no recommendations "except ophthalmological."  

Orders then show that the appellant was separated from the Reserve by reason of expiration of term of service effective on February 28, 1966.  The appellant submitted a NGB Form 22, which shows that he was separated from the National Guard effective on March 7, 1963, after which he was transferred to U.S. Army Reserve Control to complete his remaining Reserve obligation.  

This evidence establishes that the appellant's treatment and diagnosis occurred after his initial period ADT ending in October 1960.  The record, however, contains a conflict as to when (and whether) he performed any subsequent ADT.  

In support of his claim, the appellant submitted photocopies of his National Guard Records.  These copies, however, are of poor quality and are nearly unreadable.  For instance, there is a National Guard Bureau, Retirement Credits Record, which appears to list the appellant's active duty or ADT as follows: April 10, 1960, to October 9, 1960; July 21, 1961 to August 5, 1961; and August [unreadable], to September 1, [unreadable].  

The Board notes that the last period of ADT listed is pertinent in this appeal.  The document appears to list the ADT dates as August 1963 to September 1963.  The appellant's attorney, however, wrote in May 2008 that this period of ADT was from August 1962 to September 1962.  The appellant himself wrote in May 2003 explaining that he never actually participated in any further ADT after his initial period of ADT ending in October 1960.  The RO submitted a request to the Personnel Information Exchange System (PIES) to attempt to verify the appellant's period of service, but they limited the request to the period from March 1960 to October 1960.  

Only service department records can establish if and when a person was serving on qualifying active service.  Venturella v. Gober, 10 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  The service department's findings are binding and conclusive upon VA.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Thus, the Board finds that further development is necessary to verify the appellant's periods of ADT.  (As this claim concerns disease, but not injury, any periods of IADT may not support the claim.  See 38 U.S.C.A. § 101(24).)  

Further, it appears from the service personnel records submitted by the Veteran that there may be further records not presently associated with the claims file.  For instance, his record of service includes a notation of " UCMJ 8Mar60 // 25 SEP 1961--1Oct62."  (The Board notes that "UCMJ" is an acronym for the Uniform Code of Military Justice.)  Yet, there are no further records in the claims file relating to any disciplinary action.  

In light of the foregoing, the Board finds that remand is necessary to attempt to obtain the appellant's entire service personnel record (official military personnel file), including all National Guard and Reserve service records.  

For sake of clarity, the Board wishes to take notice of the April 1964 Reserve examination, at which the appellant was assigned an E-2R profile, and found qualified for retention pending E-2R remedial with recommendation for "ophthalmological."  The Board notes that the "PULHES" profile reflects the overall physical and psychiatric condition of an individual on a scale of 1 (high level of fitness) to 4 (medical condition or physical defect that is below the level of medical fitness required for retention in the military service).  The "P" stands for "physical capacity or stamina," the "U" indicates "upper extremities," the "L" is indicative of "lower extremities," the "H" reflects the condition of the "hearing and ears," the "E" is indicative of the "eyes," and the "S" stands for "psychiatric condition."  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992); see also Hanson v. Derwinski, 1 Vet. App. 512, 514 (1991).   

Thus, the E-2R profile assigned in April 1964 is consistent with the appellant's vision problems, but not a gastrointestinal problem.  

In any event, the appellant is not shown to have ADT during this period of Reserve service.  Thus, service connection for GI disease is not available as a matter of law.  See 38 U.S.C.A. § 101(24).  

The Board recognizes that the record contains favorable post-service medical opinions, including a June 2005 QTC examination, relating a present GI disorder to the appellant's service.  However, the initial question in this case concerns in-service incurrence or aggravation of a disease.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The favorable medical opinions of record address only the question of whether a current disorder is related to service.  Because the service records are incomplete, however, it is unclear whether these opinions are supported by an accurate factual basis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Thus, these medical opinions are not adequate to decide the claim.  See Douglas v. Shinseki, 23 Vet. App. 19, 26 (2009) (Even if a veteran has presented favorable, uncontroverted medical evidence, the Board may seek further evidentiary development if the favorable evidence, along with the other evidence of record, is not sufficient to allow the Board to make a fully informed decision.")

Accordingly, the case is REMANDED for the following action:

1. After completing any preliminary development warranted, the RO should contact the appropriate service department and/or records custodian(s), to include the National Personnel Records Center and the New Jersey National Guard, with a request for copies of the appellant's complete service personnel records.  

The RO must make as many requests as are necessary to obtain the records.  If it is determined that the records sought do not exist or that further efforts to obtain those records would be futile, the RO should issue a Formal Finding on the Unavailability of Records Memorandum, consistent with the requirements of 38 C.F.R. § 3.159(e)(1), identifying: (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the appellant submits the records VA was unable to obtain; and (iv) a notice that the appellant is ultimately responsible for providing the evidence.  

The appellant is to be notified of any unsuccessful efforts in order to allow him the opportunity to obtain and submit those records for VA review.

2.  After completing the above requested development, the RO should review the entire record and undertake any further development warranted, including preparing a list of the appellant's periods of active duty for training.  Should the claim remain denied, the RO should arrange for the appellant to undergo a VA examination with an appropriate gastrointestinal disorder specialist to determine the nature and likely etiology of the claimed disorder.  The entire claims file, including a copy of this remand, must be made available to the examiner for review.  

Accordingly, the examiner is asked to review the pertinent evidence, including the appellant's lay assertions, and also undertake any indicated studies.  Then, based on the record review and examination results, the examiner is requested to provide a current diagnosis and then address the following:

(a) Is it at least as likely as not (i.e., there is at least a 50 percent probability) that the appellant has a current gastrointestinal disorder that had its onset during his period of active duty for training (ADT) from April 1960 to October 1960 or is otherwise causally related to any event or circumstance of that period of service.  

In making this determination, the examiner is asked to address the appellant's own statements regarding the onset and continuity of his symptomatology.  The examiner is also requested to address the service records relating to his period of ADT from April 1960 to October 1960, which show that he denied all gastrointestinal symptomatology and that the medical findings were "normal" upon clinical evaluation.

(b) If the examiner determines that a current gastrointestinal disorder did not begin during the period of ADT from April 1960 to October 1960, the examiner is asked to opine whether at least as likely as not (i.e., there is at least a 50 percent probability) that a current gastrointestinal disorder preexisted any subsequent period of ADT.  If found to preexist any subsequent period of ADT, the examiner is then asked to indicate (1) whether the preexisting condition worsened (underwent a permanent increase in disability) during that period of ADT and (2) whether the condition permanently worsened beyond the natural progress of the disease. 

If a current gastrointestinal disorder is not found to have preexisted any period of ADT subsequent to the initial period (from April 1960 to October 1960), the examiner should offer an opinion as to whether it is at least as likely as not that a current gastrointestinal disorder had its onset during any period of ADT reflecting treatment for such.  

In making all determinations, the examiner is asked to address (1) a private physician's October 1963 letter, which is located in the service treatment record, identifying that the originally diagnosis was made in October 1962; (2) an April 1964 Reserve retention examination identifying a history of peptic (duodenal) ulcer, November 1962, promptly healed and asymptomatic since; and (3) the appellant's own statements regarding the onset and continuity of his symptomatology since service.

The examiner is requested to prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  It is imperative that the examiner offer a detailed analysis for all conclusions and opinions reached supported by specific references to the appellant's claims file, including the in-service and post-service medical records, and the appellant's lay assertions.  

3.  After completing the requested actions, and any additional notification and/or development warranted by the record, the RO should readjudicate the remanded claim in light of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the appellant and his representative, if any, an appropriate Supplemental Statement of the Case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
GRAIG JACKSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



